Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 1 of 10 PageID #:5

zz.

=
ty
aaa
S

CSC

el

 

null / ALL
. . Transmittal Number: 22477744
Notice of Service of Process Date Processed: 12/23/2020
Primary Contact: Amanda Ratliff
Menard, Inc.

5101 Menard Dr
Eau Claire, Wi 54703-9604

 

Electronic copy provided to: Andrew Akey

Kacie Bertrand

Ashley Aubart
Entity: Menard, Inc.

Entity ID Number 0033810
Entity Served: Menard, Inc. d/b/a Menards
Title of Action: Erik Serrano vs. Menard, Inc. d/b/a Menards
Document(s) Type: Summons/Complaint
Nature of Action: Personal Injury
Court/Agency: Will County Circuit Court, IL
Case/Reference No: 20-L804
Jurisdiction Served: Illinois
Date Served on CSC: 12/23/2020
Answer or Appearance Due: 30 Days
Originally Served On: CSc
How Served: Personal Service
Sender Information: Michael E. Holden

312-458-1000

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

To avoid potential delay, please do not send your response to CSC
251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 2 of 10 PagelD #:6

STATE OF TLLINOIS)
88
COUNTY OF WILL )

 

IN THE CIRCUIT COURT OF THE TWELFTH JUDICIAL CIRCUIT
WILL COUNTY, ILLINOIS

ERIK SERRANO

eee SS casENO:20L804-
MENARD, INC. d/b/a Menards
Pe SUMMONS

To each defendant:

 

You are summoned and required to file an answer in this case, or otherwise file your appearance in the Office of the Clerk of this Court
Circuit Court of the 12th Judicial Circuit, Will County, JL Building, Room A201
100 W. Jefferson St., Joliet, IL - Zoom Information Attached , Dlinois within 30 days after service

(Address) (City) of this summons, not

counting the day of service, IF YOU FAIL TO DO SO, A JUDGEMENT OR DECREE BY DEFAULT MAY BE TAKEN AGAINST YOU FOR
THE RELIEF ASKED IN THE COMPLAINT.

To the officer:

This summons must be returned by the officer or other person to whom it was given for service, with endorsement of service and fees, if
any, immediately after service. If service cannot be made, summions shall be returned to endorsed.

This summons may not be served later than 30 days after its date.

42/18/2020
WITNESS: , 20

“Yadeea cyano Chets

PAMELA J. McGUIRE
lerk of the Circuit Court
BY: 16

 

 

(Deputy)

(Plaintiff's Attorney or Plaintiff if he is aot represented by an Attorney)
name: Michael E. Holden

ARDCH 6296752

Attorney For; Plaintiff

Address: 321 N. Clark St., Ste. 900

City: UTICA, IL bU0D4

Telephone: 31 2-458-1 000

co
m
Cc
IN?
Go
m2
a
~>
=>

 

 

 
Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 3 of 10 PagelID #:7

IN THE CIRCUIT COURT FOR THE 12TH JUDICIAL CIRCUIT
WILL COUNTY, ILLINOIS

_ERIK SERRANO,
Plaintiff(s),-
| v. No.: 20L804
MENARD, INC. d/b/a Menards,

Defendant(s).

 

Honorable Judge Rickmon (Room A201)

_ Zoom Login Information:

- Meeting ID — 959 2357 1680
Meeting Password - 201201
AMIUISE LYIIHI Wt IaDSiool

Will County Circuit Clerl
Twelfth Judicial Circuit Cour

Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 4 of 10 PagelD #:8

Electronically File:
20L80:
IN THE.CIRCUIT COURT FOR THE 1210 JUDICIAL CIRCUHES Date: 10/2/2020 4:10 PA
WILL COUNTY, ILLINOIS Envelope: 1065995"
Clerk: RLI
ERIK SERRANO,
Plaintiff(s),
Vv. No.:

20L804
MENARD, INC. d/b/a Menards,

Defendant(s).

COMPLAINT AT LAW
NOW COME(S) the Plaintiff, ERIK SERRANO, by and through his attomeys,

ROMANUCCI & BLANDIN, LLC, and complaining against Defendant, MENARD, INC., d/b/a
Menards, pleading hypothetically and in the alternative, states as follows:

COUNT I
(Erik Serrano v. Menard, Inc. — Negligence) ©

“4, On October 16, 2018, and at all times relevant herein, Plaintiff, ERIK SERRANO
(hereinafter “SERKANO”) was a resident of the Villiage of Countryside, Cook County, Iiiinois.

, 2. On October 16, 2018, and at all times relevant herein, Defendant, MENARD,
INC. was a corporation existing by and under the laws of the State of Wisconsin, and was
conducting business in the State of Illinois, thereby making it subject to personal jurisdiction in
Illinois.

3. On October 16, 2018 and at all times relevant herein, Defendant, MENARD, INC.
was doing business as “Menards.”

4. On October 16, 2018, and at all times relevant herein, Defendant, MENARD,
INC. owned, leased, operated, managed, maintained, and/or otherwise controlled a Menards
home improvement store located at 290'N. Bolingbrook Rd. in the Village of Bolingbrook, Will
County, flinois (hereinafter “Bolingbrook Menards”).

l

01 Rate cas’ Qanades
Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 5 of 10 PageID #:9

5, On October 16, 2018, and at all times relevant herein, the premises of the
Bolingbrook Menards included the store and an outdoor lumber yard and warehouse immediately
adjacent to the store.

6. On October 16, 2018, and at all times relevant hereto the Bolingbrook Menards,
including the outdoor lumber yard and warehouse area, was open for business to the general
public.

7. On October 16, 2018, Plaintiff, SERRANO was a patron at the Bolingbrook
Menards in order to purchase PVC piping for use as part of his work as a landscaper.

8, The PVC pipe being purchased by Plaintiff, SERRANO was stored in the outdoor
lumber yard area of the Bolingbrook Menards in an area identified as “Pipe.”

9. The pipe on display at the Bolingbrook Menards was stored as individual pieces
in vertical bins, and, as bundles of pipe, on horizontal shelfs immediately adjacent to the vertical
bins. |

10. There were no guards, fences, or other measures on the horizontal shelves
preventing product from falling from them. »

11. The pipe in both the vertical bins and the horizontal shelves were placed there by
employees of Defendant, MENARD, INC.

12. Much of the PVC pipe available in the vertical bins at the Bolingbrook Menards
was bent and/or broken. Unbroken and unbent PVC pipe was available as part of the bundles on
display on the horizontal shelves.

13. There were no signs or other indications that the bundles of pipe were not

available for individual purchase.
Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 6 of 10 PagelD #:10

14. ‘Plaintiff, SERANNO was removing pieces of PVC pipe from the bundles on a
horizontal shelf when the bundle shifted, and fell off of the shelf onto him. This shift also caused
additional bundles to fall from the shelf onto Plaintiff, SERRANO.

15. At all times while Plaintiff, SERRANO was at the Bolingbrook Menards, he was
in exercise of ordinary care for his own safety.

16. On October 16, 2018, Defendant, MENARD, INC., by and through its employees,
agents, and/or servants at the Bolingbrook Menards store, knew or should have known that
stacking round pipe on a flat horizontal shelf created a hazardous condition.

17. On October 16, 2018, and at all times relevant herein, it was foreseeable to
Defendant, MENARD, INC. that round pipe stored on a flat horizontal shelf could roll and/or fall
from the shelf, creating a risk of injury to anyone in the area immediately surrounding the shelf.

18. On October 16, 2018, and at all times relevant herein, Defendant, MENARD,
INC., had a duty to exercise ordinary care to see that its premises was reasonably safe for the use
of those lawfully on the property, including Plaintiff, SERRANO.

19. On October 16, 2018, and at all times relevant herein, Defendant, MENARD,
INC., had a duty to use ordinary care in the operation of its store, including the stocking and
displaying of available product so as not to create an undue hazard to those lawfully on the
property, including Plaintiff, SERRANO.

20. Notwithstanding said duty, on October 16, 2018, and at all times relevant hereto,
Defendant, MENARD, INC., by and through its agents, employees, and/or servants at the
Bolingbrook Menards, committed one or more of the following acts and/or omissions:

a. Improperly stocked the 10” sections of 4” PVC pipe in a manner that created a

risk that the pipe would fall from the shelf and onto persons in the area
. immediately surrounding the shelf;
Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 7 of 10 PagelD #:11

b. Improperly created a hazard by stocking round pipe in a manner that the pipe
could shift and roll from the shelf onto persons in the area immediately .
surrounding the shelf;

c. Failed to placed guards, fences, or other protective measures on the horizontal '
shelf to prevent product from falling from the shelf onto persons in the area |
immediately surrounding the shelf; and/or

d. Failed to adequately warn individuals of the risk of pipe shifting or falling
from shelves.

21. As adirect and proximate result of one or more of the foregoing acts and/or
omissions, Plaintiff, SERRANO, was struck by PVC pipe which fell from the shelf and was
knocked to the ground.

22. As adirect proximate result of one or more of the foregoing acts and/or
omissions, Plaintiff, SERRANO, ‘was injured.

23. Asa further direct and proximate result of one or more of the foregoing acts
and/or omissions, Plaintiff, SERRANO, has has incurred and will in the future incur reasonable
and necessary medical expenses in the treatment of said injuries, has suffered a loss of income,
and has suffered and will continued to suffer physical pain and emotional suffering, a loss of -
normal life, disability, and. disfigurement. |

WHEREFORE, Plaintiff, ERIK SERRANO, prays for judgment against Defendant,
MENARD, INC., for an amount in excess of FIFTY THOUSAND DOLLARS ($50,000.00),
plus costs of bringing this action. | |

Respectfully Submitted, -
ROMANUGCI & BLANDIN, LLC

 

Attomey for the Plaintiff

Michael E. Holden
ROMANUCCI & BLANDIN :
321 N. Clark St.; Ste 900
Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 8 of 10 PagelD #:12

Chicago, IL ‘60654

Tel: (312) 458-1000

Fax: (312) 458-1004

Email: mholden@rblaw.net
Attorney No.: 6296752
Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 9 of 10 PagelD #:13

Wise LYII Wilasice

Will County Circuit Cler
Twelfth Judicial Circuit Cou
Electronically File

20L80
IN THE CIRCUIT COURT FOR THE 12TH JUDICIAL CIRCUFEF4 Date: 10/2/2020 4:10 Ph
WILL COUNTY, ILLINOIS Envelope: 1065995
: Clerk: RLI
ERIK SERRANO,
Plaintiff(s),
ve . No.: 20L804

MENARD, INC. d/b/a Menards,
Defendant(s).
_AFFIDAVIT REGARDING DAMAGES SOUGHT
Michael E. Holden, being first duly sworn under oath, states as follows:
lL. That your affiant is one of the attorneys of record for the party in this matter.
2. That the total money damages sought in this civil action exceeds $50,000.
FURTHER AFFIANT SAYETH NOT.

’

 

[Xx] Under penalties as provided by law pursuant to 735 ILCS 5/1-109 (1993), I certify that the statements set
forth herein are true and correct. 1

Michael E. Holden
ROMANUCCI & BLANDIN
321 N. Clark St.; Ste 900:
Chicago, IL 60654

Tel: (312) 458-1000

Fax: (312) 458-1004

Email: mholden@rblaw.net
Attorney No.: 6296752
Case: 1:21-cv-00105 Document #: 1-1 Filed: 01/07/21 Page 10 of 10 Page | fed Cynn nastee

Will County Circuit Cler
‘Twelfth Judicial Circuit Cou!

Electronically File
20180 -
IN THE CIRCUIT COURT FOR THE 12TH JUDICIAL CIRCUFE¢ Date: 10/2/2020 4:10 Pi
, WILL COUNTY, ILLINOIS Envelope: 1065995
. Clerk: RLI
ERIK SERRANO,
Plaintiff(s),
* : No 991804

MENARD, INC. d/b/a Menards,
Defendant(s).
JURY DEMAND

The undersigned demands a jury trial.

Respectfully Submitted,

 

Attomey for the Plaintiff ’

Michael E. Holden
ROMANUCCI & BLANDIN
321 N. Clark St.; Ste 900
Chicago, IL 60654

Tel: (312) 458-1000

Fax: (312) 458-1004 .

Email: mholden@rblaw.net
Attorney No.: 6296752
